DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed application should be updated in the first sentence of the specification.  
Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because it does not reflect the claimed invention as now recited in the claims Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities:  the dependency of claim 10 is inappropriate since it depends on itself.  Appropriate correction is required.

                                                              Ex parte Quayle
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-10 and 16-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for semiconductor comprising among other steps, a step of providing beams of light from an emitter to a substrate, wherein the beams of light have multiple wavelengths and are provided to the substrate via at least one optical fiber including multiple zones, each of the multiple zones including strands of optical fibers, a material of the strands of optical fibers of a zone being different from the material of the strands of optical fibers of a different zone, and along with steps of determining a variation of height of the substrate/or a leveling position of the substrate based on the collected reflected light from the substrate and aligning the substrate with an optical focusing module in response to the determined variation of height of the substrate as recited in the claims of the present application.
Claims 11-15 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for semiconductor comprising among other steps, a step of providing beams of light from an emitter to a substrate, wherein the beams of light have multiple wavelengths and are provided to the substrate via at least one optical fiber including multiple zones, each of the multiple zones including strands of optical fibers, a material of the strands of optical fibers of a zone being different from the material of the strands of optical fibers of a different zone, and along with steps of mapping variation of heights across the substrate based on the collected reflected light from the substrate; determining a leveling position of the substrate relative to a focus plane based on the mapping and aligning the substrate at the leveling position, as recited in the claims of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slotboom et al (U.S.Pat. 9,989,858) discloses a method for performing a measurement operation on a substrate and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/18/22

/HUNG NGUYEN/Primary Examiner, Art Unit 2882